                       Sn        QKniteti States; Biiettrict Court
                       tor tfie ^outliem IBtotrtct of 4leotsta
                                 ^abannol^ IBtlitOton
              UNITED STATES OF AMERICA,

              V.                                             CR 418-121


              LAMONT LEACH,


                    Defendant.


                                                 ORDER


                    After a careful, de novo review of the file, the Court concurs

              with the Magistrate Judge's Report and Recommendation (doc. 43),

              to which no objections have been filed.         Accordingly, the Report

              and   Recommendation   of   the   Magistrate   Judge   is   ADOPTED   as   the

              opinion of the Court.

                    SO ORDERED this ^ ^ day of March, 2019.



                                                  ION. LI^ cnni=?Ry p^nnn,—jfwrrF
                                                 lUNITED/^TATES DISTRICT COURT
                                                  ;OUTHfJrN DISTRICT OF GEORGIA




A0 72A
(Rev. 8/82)
